Citation Nr: 1707883	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  12-05 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for ischemic heart disease due to herbicide exposure, to include Agent Orange.

2. Entitlement to service connection for chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from November 1970 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). During the hearing the VLJ agreed to keep the record open until February 27, 2017, in order for the Veteran to submit additional evidence to support his claims. The Veteran submitted additional evidence but without a waiver of RO review. The Board may not review it until it has been considered in the first instance by the RO.

In addition, given the Veteran's statements at the hearing regarding the details of his naval duties and in-service respiratory complaints, the July 2012 VA medical examination opinion regarding the etiology of the Veteran's chronic obstructive pulmonary disease (COPD) is no longer considered adequate to resolve the appeal. 

Specifically, the examiner failed to adequately address the Veteran's contentions that he exhibited respiratory complaints in service and, when coupled with his assigned duties, these symptoms demonstrated an onset of the disease. As the July 2012 medical opinion did not address whether the Veteran demonstrated the onset of the disease in service, an addendum opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1. Review all evidence received since the January 2017 hearing on a de novo basis. 

2. Request the Veteran provide any service treatment records he possesses or private medical records that are not in the claims file. If the Veteran identifies private records, following the securing of the appropriate waivers, make all appropriate attempts to locate such records and to associate them with the claims file. If the Veteran has no further evidence to submit, or if after exhaustive efforts have been made, no records can be identified, so annotate the record.

3. After a reasonable period of time, return the claims file to the July 2012 VA examiner and request he re-review the claims file and respond to the inquiries below. If the VA examiner is not available, arrange for another appropriate VA examiner to provide an addendum medical opinion to assist in determining the relationship between the Veteran's respiratory complaints in service and the Veteran's COPD. All appropriate tests, studies and consultations should be accomplished, including a new medical examination if necessary, and all clinical findings should be reported in detail in the narrative portion of the examination report.

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner should provide the following opinions:

a) Did the Veteran's respiratory complaints in service demonstrate an onset of the Veteran's current COPD? 

b) To what extent did the Veteran's respiratory complaints and duties in service contribute to the Veteran's current COPD?

In rendering these opinions, the examiner must review the entire record in conjunction with rendering the requested opinions. The VA examiner's attention is drawn to the following:

* The Veteran experienced pneumonia in boot camp.

* The Veteran was diagnosed with bronchitis prior to his first duty assignment.

* The Veteran's assigned duty aboard his naval vessel included burning documents in a closed space without a mask for several hours every two to three weeks.

* The Veteran contends he was exposed to asbestos aboard his naval vessel.

* The Veteran was treated for an upper respiratory infection in either February 1973 or October 1973.

* The Veteran has a history of allergies. 

* The Veteran's exit exam showed hay fever.

* The July 2012 VA examiner's statement that "the burnings which he did every 2-3 weeks for 2-4 hours at a time in a closed space without a mask would certainly contribute some to his condition but is less likely the cause."

4. Following the review and any additional development deemed necessary, re-adjudicate the claims. Should the claims not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claims to the Board for adjudication.

* The Veteran should be reminded that any submission dated after re-certification to the Board should be accompanied by a waiver of RO review (if he does not desire the RO to review his materials in the first instance.)

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




